IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION ONE

 In the Matter of the Detention of                        No. 82420-1-I

 W.C.,
                                                          UNPUBLISHED OPINION
                               Appellant.

         Per Curiam — W.C. appeals a 14-day involuntary commitment. W.C.

contends, and respondent Cascade Behavioral Health (Cascade) concedes, that

counsel rendered ineffective assistance by failing to seek dismissal of the petition

for detention based on lack of compliance with a provision of the involuntary

treatment act (ITA), RCW 71.05.154. We accept the concession. The

designated crisis responder who recommended W.C.’s initial detention failed to

comply with the statutory obligation to consult with or review the written

observations and recommendations of the examining medical professional. W.C.

suffered prejudice as a result. We reverse and remand.

         Former RCW 71.05.153 (LAWS OF 2020, ch. 302, § 16) allows a

“designated crisis responder” who receives “information alleging that a person,

as the result of a mental disorder, presents an imminent likelihood of serious

harm, or is in imminent danger because of being gravely disabled,” to take that

person, or arrange for the person to be taken, into emergency temporary custody

for evaluation and treatment. In making this decision, if the person in question is

located in an emergency room, RCW 71.05.154 requires the crisis responder to




     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 82420-1-I/2


consult with the examining medical professional, or if unavailable, to review the

written observations and opinions of that professional:

        If a person subject to evaluation under RCW 71.05.150 or
        71.05.153 is located in an emergency room at the time of
        evaluation, the designated crisis responder conducting the
        evaluation shall take serious consideration of observations and
        opinions by an examining emergency room physician, advanced
        registered nurse practitioner, or physician assistant in determining
        whether detention under this chapter is appropriate. The
        designated crisis responder must document his or her consultation
        with this professional, if the professional is available, or his or her
        review of the professional’s written observations or opinions
        regarding whether detention of the person is appropriate.

        In In re Detention of K.R., 195 Wn. App. 843, 847-48, 381 P.3d 158

(2016), Division Two of this court held that a violation of a former version of this

statute amounted to a total disregard for the provisions of the ITA, warranting

reversal of the commitment order.1 See RCW 71.05.010(2) (courts must focus

on the merits of a petition for involuntary commitment unless statutory

requirements were “totally disregarded”). As Cascade concedes, the crisis

responder here neither consulted with the examining medical professional nor

documented her review of the medical professional’s written observations and

opinion as to the need for W.C.’s detention. And, because it is reasonably likely

that the court would have dismissed the petition under the authority of K.R., had

counsel raised this issue, W.C. has met his burden to establish that he was

prejudiced by the deficient representation of counsel. See In re Det. of T.A.H.-L.,


        1
           This court later disagreed with the K.R. court’s determination that a violation of the
former statute occurred when the detention did not arise from an emergency room visit and no
physician was available for consultation. See In re Det. of C.A.C., 6 Wn. App. 2d 231, 235-36,
430 P.3d 276 (2018). This disagreement is now immaterial in light of subsequent amendments to
the statute. Relevant to this case, we expressed no disagreement with the K.R. court’s holding
that a failure to comply with RCW 71.05.154 constitutes a complete disregard for the
requirements of the ITA.


                                               2
No. 82420-1-I/3


123 Wn. App. 172, 178-79, 97 P.3d 767 (2004) (respondent in a civil commitment

proceeding has a statutory right to effective assistance of counsel and the

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984), standard applies).

      We reverse and remand to vacate the 14-day commitment order.




WE CONCUR:




                                        3